Citation Nr: 1339774	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  06-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus including as secondary to exposure to herbicide. 

2.  Entitlement to service connection for residuals of a cerebrovascular accident including as secondary to diabetes mellitus. 

3.  Entitlement to service connection for left heel spurs including as secondary to service connected right knee and right ankle disabilities. 

4.  Entitlement to a rating in excess of 10 percent prior to August 29, 2005, and in excess of 20 percent thereafter for residuals of surgery for cartilage damage of the right knee. 

5.  Entitlement to a rating in excess of 10 percent for a burn scar of the right ankle.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 10 percent for a right ankle scar and that denied service connection and increased ratings for the other issues on appeal. 

In a November 2005 statement of the case, the RO granted an increased rating of 20 percent for residuals of right knee surgery, effective August 29, 2005. 

In December 2010, the Board denied service connection for the left heel disorder and remanded the remaining issues for further development.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated that portion of the decision relevant to the left heel disorder and remanded the appeal for compliance with the instructions in a Joint Motion for Remand (JMR). 

In April 2012, the Board remanded the entire appeal to comply with the JMR instructions, which included clarification as to whether the Veteran desired a hearing before the Board.  The Appeals Management Center (AMC) did send the Veteran a letter in January 2013, to which he did not respond.  The Board, therefore, assumes that he does not desire such a hearing.

With regard to the claims for service connection for diabetes mellitus, for cerebrovascular accident including as secondary to diabetes mellitus, and for an increased rating for the left ankle burn scar, the prior Board remands have been substantially complied with.  The requisite development of the Veteran's personnel records for a determination related to herbicide exposure, as well as the requisite VA skin examination was conducted and a Supplemental Statement of the Case (SSOC) was issued in March 2013.  There has been substantial compliance with the actions requested in the Board Remands and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for left heel spurs including as secondary to service connected right knee and right ankle disabilities, and entitlement to a rating in excess of 10 percent prior to August 29, 2005, and in excess of 20 percent thereafter for residuals of surgery for cartilage damage of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not indicate the Veteran served in the Republic of Vietnam.

2.  Diabetes mellitus was not present in service or for many years thereafter and has not been shown to be related to active duty.


3.  The Veteran's cerebrovascular accident and residuals first manifested greater than one year after active service, are not related to any aspect of service, and are not caused or aggravated by a service-connected disability.

4.  The Veteran's burn scar of the right ankle is described by VA examiners as a symptomatic, yet superficial scar; it is not shown to be deep or to limit the motion of the Veteran's right lower extremity.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Residuals of a cerebrovascular accident were not incurred in active service, and were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for a rating in excess of 10 percent for a burn scar of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in February 2003, July 2005, January 2008, May 2008 and April 2012.  These letters addressed all of the notice elements for both the service connection claims and the increased rating claim, although the Board recognizes that complete notice was not sent prior to the initial unfavorable decision by the RO in February 2004.  The claim, however, was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, any defect in the timing of the notice was harmless error as these claims are being denied on the merits, and no rating or effective date is being assigned. Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment and service personnel records, all identified post-service VA and private medical records, and the Veteran's written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Investigation into whether the Veteran was exposed to herbicides in service was conducted, the documentation of such also found within the claims files.  The Veteran underwent VA examination with regard to his ankle scar in June 2003 and August 2005.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based upon physical examination of the Veteran and describe the severity of his scarring in terms relevant to the pertinent rating criteria.  There is adequate medical evidence of record to make a determination in this case. 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to this claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 



Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97   (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994). 

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated. 

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  Type II diabetes is among those diseases for which presumptive service connection is available.  Residuals of cerebrovascular accident are not among those diseases for which the presumption is available.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, or entitled to service connection for a secondary disability, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus

The Veteran contends that his diabetes mellitus, which is shown in the medical evidence, was caused by his exposure to herbicides in service.  In particular, the Veteran contends that during his tour of duty on the U.S.S. Rogers he traveled in the inland waterways of the Republic of Vietnam such that the presumption of herbicide exposure should apply.

Initially, the Board finds that the Veteran did not have service in the Republic of Vietnam.  The Veteran's service personnel records do not include any documentation of service in Vietnam.  His DD Form 214 confirms that he served onboard the U.S.S. Rogers and that he received the National Defense Service Medal, Vietnam Service Medal, and Meritorious Unit Commendation.  

The Veteran confirmed at the time of his June 2005 RO hearing that he did not step foot on the ground in Vietnam during his active service.  He confirmed his feeling that his ship was off the shores of Vietnam such that the wind carried the herbicides off of the shore exposing the sailors.  The Veteran also suggested that soldiers that boarded the ship from the shore brought contaminated equipment with them.  

In December 2010, the Defense Personnel Records Information Retrieval System (DPRIS) reported, following a historical study of the movement of the U.S.S. Rogers in 1969, that the ship was on a WESTPAC deployment from February to late June 1969.  The ship's history does not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam at any time during this deployment.  DPRIS confirmed, via a review of the ship's deck logs, that the U.S.S. Rogers was along the South Vietnam coastline in May 1969 for Naval Gunfire Support Operations, but again, that there is no suggestion that the ship transited the inland waterways during the relevant time period.  

VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  In this case, however, the evidence, to include the Veteran's service personnel records and the historical studies of the U.S.S. Rogers, fails to show that the Veteran is a "Brown Water" veteran or that he stepped foot on the ground in the Republic of Vietnam during his active duty service.  Thus, the presumption of herbicide exposure does not apply in this case.  The Veteran's claim for service connection for diabetes mellitus, therefore, cannot 
be granted on a presumptive basis due to herbicide exposure in the Republic of Vietnam during the Vietnam Era.  

The Board now turns to the matter of when the Veteran's diabetes mellitus initially manifested.  A November 1996 statement from Dr. F. Browning suggests the probable existence of diabetes, but does not provide a confirmed diagnosis.  August and October 1998 treatment notes from Dr. J. Mergy, a private primary care physician, are without mention of diabetes, despite a listing of the Veteran's current health matters.  VA clinical notes in June 2005 indicate that laboratory findings show possible diabetes.  Follow-up notes confirm that Metformin was initiated in November 2005 to treat the Veteran's elevated glucose.  A VA physician submitted a statement in support of the Veteran's claim in February 2006, which confirmed that the Veteran did have diabetes mellitus, which was treated with oral hypoglycemic agent and restricted diet.  Thus, the Veteran's diabetes mellitus was confirmed, to a compensable degree in February 2006, more than thirty-two years following the Veteran's discharge from active service.  The Veteran's claim, therefore, cannot be granted on a presumptive basis due to a chronic disease manifesting to a compensable degree within one year of service.  

Finally, the Board notes that the Veteran's service treatment records are without reference to elevated glucose levels or any other symptoms of diabetes mellitus, and do not include a diagnosis of diabetes.  The Veteran also does not contend that his diabetes initially manifested in service.  In fact, at his RO hearing, his recollection was that symptoms began in 1994, many years following his October 1969 separation from active service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  The post-service clinical notes showing the onset of the Veteran's diabetes also do not suggest that it is a disease that initially manifested due to the Veteran's active service.  The Board does recognize that neither the RO, nor the AMC afforded the Veteran a VA examination as to this claim.  However, the medical evidence establishes that the claimed disability was not present until many years after the Veteran's military service, and there is no suggestion that the claimed disability is etiologically related to service.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met.  VA examination is not necessary to decide this claim.  The evidence of record does not support a finding that the Veteran's diabetes mellitus was incurred in service.  Thus, service connection is also not warranted under 38 C.F.R. § 3.303.

In conclusion, the competent evidence does not reveal a nexus to diabetes mellitus occurring in service.  Further, the competent evidence does not indicate that the Veteran's diabetes mellitus initially manifested to a compensable degree within one year of his separation from active service.  Moreover, because the Veteran is not shown to have service in the Republic of Vietnam during the relevant time period, a presumption of service connection for diabetes mellitus based upon in-service exposure to herbicides is not warranted.  While the Board has considered the Veteran's lay contentions as to the etiology of his current disability, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that his diabetes mellitus is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Residuals of a Cerebrovascular Accident

The Veteran is also seeking service connection for residuals of a cerebrovascular accident.  Service treatment records are silent for any symptoms, diagnoses, or treatment for symptoms suggestive of a cerebrovascular accident.  The Veteran does not contend that this disorder first manifested in service. May 2002 private treatment records from Dr. J. Mergy show that the Veteran was seen for a possible stroke, which followed ongoing treatment for hypertension, which was not well controlled.  The clinical note shows that the was seen for blood pressure, seizure and possible stroke.  A follow-up note indicates that the Veteran probably had a mild ischemic event coupled with seizure activity and that it was difficult to know which came first.  October 2005 follow up notes continue to refer to the event as a possible cerebrovascular accident.  Residuals were noted to include a little bit of facial droop as well as slurred speech.  The clinician made no suggestion that this possible cerebrovascular accident was in any way causally connected to the Veteran's service.

The Board does recognize that neither the RO, nor the AMC afforded the Veteran a VA examination as to this claim.  However, there is no medical evidence suggesting that the claimed disability was present until many years after the Veteran's military service or suggesting that the claimed disability is etiologically related to service.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met.  VA examination is not necessary to decide this claim.

The Board concludes that service connection for residuals of a cerebrovascular accident is not warranted.  There is credible medical evidence of a current diagnosis for the disorder.  Neither the Veteran, nor the medical evidence suggests, however, that this disorder is causally connected to the Veteran's active service.  The Veteran's primary contention is that this claimed disorder was caused by his diabetes mellitus.  However, diabetes mellitus is not a service connected disability.  There is no basis, either direct or secondary, under which service connection is warranted for the Veteran's residuals of cerebrovascular accident.  38 C.F.R. §§ 3.303, 3.310.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  While the Veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the RO initially granted service connection for status post second degree burn of the right ankle region (right ankle burn scar) by way of the September 1998 rating decision, and assigned a noncompensable rating.  This rating was not appealed and became final.  In a statement received by VA on December 28, 2002, the Veteran claimed that an increased rating is warranted for his right ankle burn scar.  By way of the February 2004 rating decision under appeal, the RO awarded a 10 percent rating for the right ankle burn scar, effective December 28, 2002.  The Veteran perfected an appeal as to the rating assigned.  The Veteran's right ankle burn scar has been rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the right ankle burn scar.

Initially, the Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008, after the Veteran's December 2002 claim.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008, or if the Veteran has requested review under the new regulations.  See 73 Fed. Reg. 54708 (September 23, 2008).  In the present case, the Veteran has not requested consideration under October 2008 revisions.  As such, the Board will only consider the Veteran's scars under the criteria in effect at the time of his December 2002 claim. 

A rating in excess of 10 percent is possible under DC 7801.  The Veteran's presently assigned 10 percent rating is the maximum rating allowable under DCs 7802, 7803, and 7804.  

Under DC 7801 in effect at the time of the 2002 claim, a 10 percent evaluation is warranted for scars, other than to the head, face, or neck, which are deep or cause limited motion, and cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation requires scar(s) to be deep or cause limited motion and cover an area or areas exceeding 12 square inches (77 sq. cm).  A 30 percent evaluation requires scar(s) to be deep or cause limited motion and cover an area or areas exceeding 72 square inches (465 sq. cm).  A 40 percent evaluation requires scar(s) to be deep or cause limited motion and cover an area or areas exceeding 144 square inches (929 sq. cm).  38 C.F.R. § 4.118, DC 7801 (2002).  A Note after that section indicates that a deep scar is one associated with underlying soft tissue damage.  Id. 

Consideration can also be given under Diagnostic Code 7805 if the scar is shown to produce limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The evidence available for the Board's review from the time period pertinent to this claim includes two VA examination reports, as well VA and private clinical records.  The clinical records, however, do not show treatment for the Veteran's right ankle burn scar.  Thus, this analysis is limited to the severity shown in the two VA examination reports conducted during the course of this claim and appeal.

On VA examination in June 2003, the Veteran's right ankle burn scar was described as symptomatic, including abnormal sensation and some numbness, tingling and a burning sensation, along with extreme itching.  The Veteran confirmed at that time that he had received no treatment for this in the prior year.  Physical examination revealed an area on the right lower medial leg that is 17 cm x 15 cm in size with areas of hyper and hypopigmentation inside.  The examiner noted "minimal loss of the underlying tissue."  While the size of the scar is sufficient for a higher rating under DC 7801, there is no suggestion that the scar is deep or that it limits motion of the foot, leg or ankle.

The Veteran again underwent VA examination of his right ankle burn scar in August 2005.  At this time, the Veteran reported that he experienced an itch and a hyper sensate feeling in the area of his scar.  The VA examiner measured the scar to be 17 cm x 9.2 cm, with mild pain, and no adherence to the underlying tissue.  The examiner specifically noted that there is no evidence of deep tissue loss, and that the scar is uniformly superficial.  Here again, the size is sufficient for a higher rating under DC 7801, however, there is no indication that the scar is deep or that it limits motion of the affected joint.

Again, there is no additional evidence related to the scar.  The Veteran has not indicated any clinical treatment of the scar, and has not suggested that the scar increased in size or become a deep scar since the most recent VA examination.  Thus, the Board does not find that a more current VA examination of the right ankle burn scar is necessary to decide this claim.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right ankle burn scar throughout this appeal period.  As explained in detail above, the Veteran's right ankle burn scar is, as described by VA examiners, a superficial and symptomatic scar, such that the current 10 percent rating under DC 7804 is appropriate.  There is no indication that the scar is deep or that it causes limited motion to the right ankle, foot or leg.  Therefore, the Veteran's claim must be denied.

Finally, the Veteran's right ankle burn scar does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization that would warrant an extraschedular evaluation for the Veteran's right ankle burn scar.  Here, the rating criteria contemplate his disability and provide avenues for increase based upon varying levels of severity, and are thus adequate to evaluate this claim.  Referral for extra-schedular consideration is not warranted.  


ORDER

Service connection for diabetes mellitus including as secondary to exposure to herbicides is denied.  

Service connection for residuals of a cerebrovascular accident including as secondary to diabetes mellitus is denied.

A rating in excess of 10 percent for a burn scar of the right ankle is denied.


REMAND

The Veteran also seeks entitlement to service connection for left heel scars, which he contends are proximately due to or aggravated by his service connected right knee disability.  In the December 2010 decision denying service connection for a left heel disorder, the Board in part relied on the observations and opinion of a VA physician in August 2005.  The physician diagnosed left heel spurs but concluded that the spurs were not secondary to a service-connected right knee disability.  The physician noted only that the right knee injury preceded the left heel symptoms by many years.  In the July 2011 Joint Motion for Remand, the parties concluded that this examination was not adequate because it was not clear why the residual effects of right knee surgery including an abnormal gait did not cause or aggravate the left heel spurs and why a more detailed rationale could not be provided. The parties directed that an additional examination be performed to include a detailed review of the Veteran's medical history and a complete analysis of the theory of causation including an altered gait.  The Board, in April 2012, remanded the issue for this purpose.  In July 2012, the Veteran underwent VA examination.  The VA examiner, in the opinion as to etiology, merely explained that the Veteran was not seen for a left foot problem until 2003 and that x-ray did not show plantar heel spur until 2005.  The examiner concluded that "there is no evidence of chronicity for left heel spur...in the [service treatment records] and there is no continuity of care for left heel spur...in the years proximal to military service."  The VA examiner's opinion is devoid of discussion as to secondary service connection due to the right knee and/or ankle disability, to include a discussion of the effect of an altered gait.  Moreover, the VA examiner failed to provide any assessment as to whether the right knee disability aggravated the left heel spurs.  

The July 2012 VA examiner's opinion clearly failed to adequately answer all of the inquiries posed by the Board in its April 2012 remand.  Moreover, the Board observes that the July 2012 VA examiner was a physician's assistant.  The Board's April 2012 remand required that the Veteran be examined by an appropriately qualified VA physician.  In light of the noncompliance with the Board's prior remand directives, the Board finds the July 2012 VA examination and opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  As such, a new examination is required.

The Veteran also seeks an increased initial rating for his service-connected right knee disability.  This disability is presently rated as 10 percent disabling prior to August 29, 2005, and as 20 percent disabling thereafter.  The most recent VA examination of the right knee was conducted in July 2011.  In October 2012, the Veteran, by way of his representative, submitted a statement clearly indicating that his right knee disability has "gotten more severe with pain and prolong[ed] aching."  This is suggestive of a worsening of the disability since the most recent VA examination, which was more than two years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Thus, this claim must also be remanded as a new VA examination is warranted to assess the current severity of the Veteran's service-connected right knee disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his left heel spurs by an appropriately qualified VA physician.   Request that the physician review the claims file including private and VA records of the residuals of surgery to the right knee and scar of the right ankle and note the review in the examination report.  Request that the examiner evaluate the Veteran's left heel symptoms and provide a diagnosis and detailed opinion and rationale whether the left heel disorder is at least as likely as not (50 percent or greater possibility) caused or aggravated by the right knee or right ankle disabilities or any other aspect of service.  

In the discussion of the cause of the Veteran's left heel disorder, the VA examiner must discuss any altered gait due to the service-connected right knee disability and its impact on the left heel.  The examiner must address whether the service-connected right ankle or right knee disability, including any altered gait, at least as likely as not caused the left heel disorder, and, if not, whether the service-connected right ankle or right knee disability, including any altered gait, aggravated (worsened beyond the natural course) the left heel disorder.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) should be undertaken.

The examiner is asked to identify the Veteran's range of motion in his right knee and address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should clearly indicate the measurements at which the additional functional loss begins. 

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must also report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the right knee.

The examiner must provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for entitlement to service connection for left heel spurs including as secondary to service-connected right knee and right ankle disabilities, and entitlement to a rating in excess of 10 percent prior to August 29, 2005, and in excess of 20 percent thereafter for residuals of surgery for cartilage damage of the right knee.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


